PER CURIAM.
Appellant raises three issues following an adjudication of guilt and imposition of sentence upon his plea of nolo contendere. We affirm.
Only one of the issues raised requires discussion. On May 8, 1981, the Florida Supreme Court upheld the constitutionality of Section 893.135, Florida Statutes (1979). State v. Yu, 400 So.2d 762 (Fla.1981). On May 21, 1981, appellant filed a second motion to dismiss in which the identical constitutional challenge raised and rejected in State v. Yu, was advanced. However, the trial court was not advised of the Supreme Court’s decision. On June 12, 1981, a hearing was held on the motion to dismiss. The parties neither argued nor informed the court of the applicability of State v. Yu. On June 12, 1981, the trial court declared Section 893.135 to be unconstitutional. Appellant’s counsel was instructed to prepare an order which was signed by the trial court on June 12, 1981. This order did not cite State v. Yu. The order was filed in the trial court on June 25, 1981. On June 29, 1981, the State filed a Motion to Reconsider based on State v. Yu. A copy of that opinion was attached to the motion. On July 2, 1981, a hearing on the motion to reconsider was held. Counsel for both parties agreed that neither was previously aware of the Florida Supreme Court’s opinion in State v. Yu. The trial court reconsidered its previous order and denied appellant’s motion to dismiss.
While a motion for rehearing is not specifically authorized by the Florida Rules of Criminal Procedure, the trial court did not err in granting the motion in this case.
AFFIRMED.
LARRY G. SMITH, SHAW and JOA-NOS, JJ., concur.